       Case 5:19-cv-00137-KS-MTP Document 11 Filed 08/07/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISIION



EDWAN CORMAN REID                                                          PETITIONER


VS.                                        CIVIL ACTION NO. 5:19-cv-137-KS-MTP


SHAWN R. GILLIS                                                         RESPONDENT



           ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
                  AND DISMISSING CASE WITH PREJUDICE, ETC.

This cause is before the Court on Petition of Edwan Corman Reid [1]. Said Petition is for writ of

habeas corpus . The Respondent Shawn R. Gillis has responded [5] and Petitioner has replied

[6]. The Report and Recommendation [8] of Magistrate Judge Michael T. Parker has been filed

and is now before the Court. Petitioner Objected [9] to Report and Recommendation.

                                 I. PROCEDURAL HISTORY

       On September 11, 2008, Petitioner, an alien, was convicted of criminal impersonation.

See [5-2] at 1. On May 10, 2011, Petitioner was convicted of the sale of a controlled substance.

Id. One year later, Petitioner was again convicted of the sale of a controlled substance. Id. On

April 12, 2014, following removal proceedings, an Immigration Judge issued a final order

directing that Petitioner be removed from the United States to Jamaica. Id. On July 8, 2019,

Petitioner was taken into Immigration and Customs Enforcement (“ICE”) custody. Id.

       On December 9, 2019, Petitioner filed the instant Petition arguing that his extended

detention in ICE custody is unlawful. Petitioner seeks release from immigration custody. On

January 27, 2020, Respondent filed a Response [5] arguing that the Petition should be denied
       Case 5:19-cv-00137-KS-MTP Document 11 Filed 08/07/20 Page 2 of 3




because Petitioner has obstructed his deportation by failing to cooperate with officials and, thus,

is not entitled to be released from ICE custody.

                                  II. STANDARD OF REVIEW

       When a party objects to a Report and Recommendation this Court is required to “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). See also Longmire v.

Gust, 921 F.2d 620, 623 (5th Cir. 1991) (Party is “entitled to a de novo review by an Article III

Judge as to those issues to which an objection is made.”) Such review means that this Court will

examine the entire record and will make an independent assessment of the law. The Court is not

required, however, to reiterate the findings and conclusions of the Magistrate Judge. Koetting v.

Thompson, 995 F.2d 37, 40 (5th Cir. 1993) nor need it consider objections that are frivolous,

conclusive or general in nature. Battle v. United States Parole Commission, 834 F.2d 419, 421

(5th Cir. 1997). No factual objection is raised when a petitioner merely reurges arguments

contained in the original petition. Edmond v. Collins, 8 F.3d 290, 293 (5th Cir. 1993).



                     III. PETITIONER’S OBJECTIONS AND ANALYSIS

       Reid objects to the Report and Recommendation and states that he has made “exhaustible

efforts” as far as his removal to Jamaica is concerned. ( [9], pg. 1). Mr. Reid does not support his

Objection with documentation and makes bald assertions on his attempt to cooperate. The

Government has submitted as part of its Response [5], Exhibits A, B, and C (attachments to [5] ).

The exhibits are sworn statements of the actions that have occurred and the attempts that have

been made to produce travel documents so that the Petitioner can be deported to Jamaica. It

appears that Reid has failed to cooperate and that based on the evidence that is before this Court
       Case 5:19-cv-00137-KS-MTP Document 11 Filed 08/07/20 Page 3 of 3




that the factual findings made by Judge Parker in his Analysis that Reid is not entitled to a writ

of habeas corpus and that Reid’s continued detention is appropriate.

                                       IV. CONCLUSION

       As required by 28 U.S.C. §636(b)(1) this Court has conducted an independent review of

the entire record and a de novo review of the matters raised by the objection. For the reasons set

forth above, this Court concludes that Reid’s Objection lacks merit and should be overruled.

The Court further concludes that the proposed Report and Recommendation is an accurate

statement of the facts and the correct analysis of the law in all regards. Therefore, the Court

accepts, approves and adopts the Magistrate Judge’s factual findings and legal conclusions

contained in the Report and Recommendation.

       Accordingly, it is ordered that United States Magistrate Judge Michael T. Parker’s Report

and Recommendation is accepted pursuant to 28 U.S.C. §636(b)(1) and that Edwan Corman

Reid’s claim is DISMISSED WITH PREJUDICE. .

       SO ORDERED this the ___7th____ day of August, 2020,




                                      ___s/Keith Starrett__________________
                                      UNITED STATES DISTRICT JUDGE
